*301On Application for Rehearing.
THURMAN, J.
Appellant has filed an application for a rehearing, and calls our attention to the fact that the statement of facts npon which the opinion was based does not in certain respects accurately reflect the record. The opinion handed down assumes that the gang of eight men moving old rails was in charge of an assistant foreman and that none of this gang had anything to do with detaching the old rail from the track or putting the new one in its place. It is claimed by appellant that the eight men were in fact in charge of the principal foreman and that two of the eight men detached the rail from the track, laid it to one side, and then assisted the other six men in moving it to the place where it was deposited. While the record is somewhat confusing, a careful examination of it justifies the criticism indulged in by appellant, and we cheerfully make the correction; not that we consider the discrepancy material, but facts upon which an opinion is based should be stated, as far as possible, with scrupulous regard for precision. A mistake in such case is practically irremediable after the opinion is published.
Of the eight men engaged in removing the old rail two were Greeks and six were Mexicans. The plaintiff was one of the Mexicans. The record shows that the Greeks understood the business of detaching the rails from the track- and substituting new rails therefor, and they alone 9 participated in that part of the business. 'The Mexicans did not understand that work, and consequently, on this occasion, were engaged solely in removing the old rail from the side of the track where it had been laid by the Greeks. These facts, which clearly appear from the record, tend strongly to emphasize the position assumed in our former opinion, that the ease does not come within the terms of the federal statute. Assuming that the track in question was an interstate track, still the plaintiff and the other Mexicans were not engaged in repairing it, for detaching old rails from the track and substituting new ones therefor seems, from *302plaintiff’s own testimony, to have been a part of the business which they did not understand. When asked the question what he was doing while the Greeks took the old rail out the plaintiff, referring to himself and the other Mexicans, answered: “We were there as to what the boss wanted us for. We didn’t understand the work and we stood there waiting.” Hence, on this particular occasion, it seems the boss wanted them to assist in removing the old rail from the side of the track where the Greeks laid it and that is what they were doing when the injury occurred. It does not matter what they might be required to do next or what they had been doing before. The question is, What was their business and what were the instrumentalities employed when the injury occurred %
Appellant’s brief, filed with his application, cites N. Y. Central R. R. Co. v. Carr, 238 U. S. 260, 35 Sup. Ct. 780, 59 L. Ed. 1298, the first syllabus of which reads as follows:
“During the same day railroad employees often and rapidly pass from intrastate to interstate employment and the courts are constantly called upon to decide close questions as to the dividing line between the two classes of employment. Each case must be decided in the light of its particular facts.”
This illustrates the doctrine underlying this class of eases. It is sustained by every decision rendered by the United States Supreme Court touching this question since the passage of the present federal law. As we read the cases, it makes no difference whether an employee is in charge of a principal foreman or an assistant foreman, or whether a part of a certain gang of men under one boss is engaged in interstate business and part in intrastate business at the same time and place. Indeed, in our opinion, it would not alter the ease if one or more of the gang should part of the time be engaged in interstate business and part of the time in intrastate business, changing rapidly from one to the other. The crucial test in such cases is, Was he engaged.in interstate business at the particular time of the injury!
In attempting to quote from the opinion of the court in the Carr Case, supra, appellant inadvertently, we suppose, makes *303a material omission. The language of the court is as follows :
“Each case must be decided ip. the light of the particular facts, with a view of determining whether at the time of the injury, the employee - is engaged in interstate business, or in an act which is so directly and imrqediately connected with such business as substantially to form a part or a necessary incident thereof.”
The words “a necessary” near the close of the quotation were omitted in appellant’s attempted quotation and in our opinion without these words the court’s opinion is not properly reflected. A mere incident of a condition is one thing; a necessary incident is another. The distinction is important. The removal of old rails from the side of a track from which they have been detached in the course of repairing the track may probably be an incident of the repairing, but it certainly is not a necessary incident, for the repairing of the track is complete when the old rail is detached and removed from the track and a new rail substituted therefor. Transportation of freight, passengers, and mail can proceed thereon and the business of commerce transacted conveniently and without interruption so far as the old rail is concerned. Whether it is removed or not is wholly immaterial, as its removal is in no sense a necessary incident to the repairing of the track. A brief statement of the facts in the Carr Case, supra, will demonstrate the force and effect of what is a “necessary incident” in the opinion of that court. A brakeman was employed on a train carrying both interstate and intrastate cars. Two intrastate cars were at the head of the train next to the engine and had to be cut out at the station where the injury occurred. On arriving at the station the engine and two cars were uncoupled from the train, pulled by the engine down the track and backed into a siding. While attempting to set the brakes of the cars to prevent them from rolling back upon the main track when uncoupled from the engine, through the negligence of another brakeman, plaintiff was injured. The contention was made that the two cars which were intrastate cars, being segregated and cut out, were withdrawn from their interstate connection, and therefore the case did not come *304within the federal law. The court, however, held, in effect, that inasmuch as it was necessary to cut out the intrastate cars and uncouple them from the engine in order that the engine might return to the interstate train and proceed with it, with plaintiff and other interstate employees, on its interstate journey, the case was therefore within the act. This statement of the facts of that case; without further comment, is all that is necessary to distinguish it from the case at bar and to emphasize the court’s meaning of “a necessary incident. ’ ’
Since writing the above, appellant has referred us to two other cases, Louisville & N. R. Co. v. Parker, 242 U. S. 13, 37 Sup. Ct. 4, 61 L. Ed. 119; Erie R. Co. v. Winfield, 244 U. S. 170, 37 Sup. Ct. 556, 61. L. Ed. 1057. They afford no support to appellant’s contention.
In the present case whether or not the Greeks, who part of the time were engaged in repairing the track and part of the time were assisting in removing the old rail from the side of the track, would have had a cause of action under the federal law if they had been injured while removing the old rail is not now before the court. It is simply a moot question presented by appellant as illustrating his views, and one which 'even he does not attempt to answer, except by a bald conclusion unsupported by authority. It is sufficient to say that in the judgment of this court the plaintiff was not engaged in interstate commrce at the time of his injury, and hence his case does not come within the provisions of the federal law upon which he relies.
We have no reason to modify our former opinion except . in respect to the statement of facts as hereinbefore stated.
The petition for rehearing is denied.
FRICK, C. J., and McCARTT, CORFMAN, and GIDEON, JJ., concur.